DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The written description does not provide support for the newly presented claim which discloses “wherein the elongate flexible member has a first wireless interface configured to wirelessly transmit the first endovascular electrogram signal and the second endovascular electrogram signal to a second wireless interface in communication with the processor”.  The abstract of the original disclosure only states “the processor includes a second wireless interface configured to wirelessly receive the endovascular electrogram signal from the elongate flexible member.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about 5 centimeters” in claim 11 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The written description does not define the upper and lower bounds of what is considered “about” 5 centimeters.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 4, 7 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hunter et al (2004/0097806).
Regarding claim 1, Hunter et al disclose an endovascular navigation system, comprising: 
an elongate flexible member configured to access the venous vasculature of a patient ([0009] - elongated catheter, fig.1 – catheter 52), the elongate flexible member comprising:
a first endovascular electrogram lead disposed at a distal end of the elongate flexible member and configured to sense a first endovascular electrogram signal of the venous vasculature of the patient ([0013] – at least one electrode is provided at or near the distal end of the catheter for sensing internal cardiac electrogram (EGM) signals), and
a second endovascular electrogram lead disposed on the elongate flexible member and configured to sense a second endovascular electrogram signal of the venous vasculature of the patient ([0013] – at least one electrode is provided at or near the distal end of the catheter for sensing internal cardiac electrogram (EGM) signals); and
a processor configured to determine, based at least in part on the first endovascular electrogram signal and the second endovascular electrogram signal, that the position of the distal end of the elongate flexible member is within a predetermined structure (target tissue site) within the venous vasculature of the patient ([0016] – a sensed EGM signal may be used in conjunction with location sensor data to establish and verify the location of the distal end of the catheter); and
a display configured to display, in response to the determination that the position of the distal end of the elongate flexible member is within the predetermined structure (target tissue site) within the venous vasculature of the patient, a visual indication that the distal end of the elongate flexible member is within the predetermined structure within the venous vasculature of the patient ([0016] - the location of the distal portion of the catheter superimposed on the heart model display as an icon).
Regarding claim 3, Hunter et al disclose wherein the visual indication is different from the first endovascular electrogram signal and the second endovascular signal of the venous vasculature of the patient ([0016] – superimposed as an icon).
Regarding claim 4, Hunter et al disclose wherein the predetermined structure within the venous vasculature of the patient is a superior vena cava of the patient ([0066] – the possible reference points include the superior vena cava).
Regarding claim 7, Hunter et al disclose wherein the processor and the display are in a housing of an output device ([0036] – work station 34 having a display 36 and user interface 38).
Regarding claim 10, Hunter et al disclose wherein the first endovascular electrogram lead is within 3 centimeters of the distal end of the elongate flexible member ([0013] - at least one electrode is provided at the distal end of the catheter).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter et al (2004/0097806) in view of Gilboa et al (2004/0006268).
Regarding claim 2, Hunter et al disclose wherein the elongate flexible member has a first wireless interface configured to wirelessly transmit the first endovascular electrogram signal and the second endovascular electrogram signal to a second wireless interface in communication with the processor ([0015] – digitized signals are provided via a data bus to a control system, preferably embodied as a computer; [0042] - the catheter may employ a wireless communications channel as opposed to being coupled directly to the navigation probe interface 50), but fail to explicitly disclose wirelessly transmit the first endovascular electrogram and the second endovascular electrogram signal to a second wireless interface in communication with the processor.
However, Gilboa et al teach in the same medical field of endeavor, wirelessly transmit the first endovascular electrogram and the second endovascular electrogram signal to a second wireless interface in communication with the processor ([0229] – computer 50 receives all the data, via wires 51 (although wireless communication is also applicable)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wireless communications of Hunter et al with the processor comprising a second wireless interface of Gilboa et al as it would provide a simple substitution of one known element (wired connection) for another (wireless connection) to obtain predictable results (communication of signals from one structure to another).
13.	Claims 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter et al (2004/0097806) in view of Rozier et al (2002/0092529).
	Regarding claim 5, Hunter et al disclose the invention substantially as claimed but fail to explicitly disclose wherein the predetermined structure within the venous vasculature of the patient is a lower one-third of the superior vena cava of the patient.
	However, Rozier et al teach in the same medical field of endeavor, wherein a predetermined structure is within the venous vasculature of a patient is a lower one-third of the superior vena cava of the patient ([0006]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the superior vena cava of the patient with the lower one-third of the superior vena cava of the patient as it would provide central venous access close to its junction with the right atrium of the heart.
Claims 6 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter et al (2004/0097806) in view of Savage et al (WO 2006/042039).
Regarding claim 6, Hunter et al disclose the invention substantially as claimed but fail to explicitly disclose wherein when the first endovascular electrogram is positioned in the venous vasculature of the patient, the second endovascular electrogram is positioned outside of the venous vasculature of the patient.
However, Savage et al teach in the same medical field of endeavor, wherein when the first endovascular electrogram is positioned in the venous vasculature of the patient (electrode 113 is located in the superior vena cava), the second endovascular electrogram is positioned outside of the venous vasculature of the patient (electrodes 114, 115 are outside of the superior vena cava) (figure 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second endovascular electrograms of Hunter et al with the first endovascular electrogram is positioned in the venous vasculature of the patient and the second endovascular electrogram is positioned outside of the venous vasculature of the patient as it would provide electrogram signals from multiple portions of the heart.
Regarding claim 8, Hunter et al disclose wherein the second endovascular electrogram lead is spaced apart from the first endovascular electrogram lead ([0013]), but fail to explicitly disclose wherein the second endovascular electrogram lead is spaced apart from the first endovascular electrogram lead, such that the second endovascular electrogram signal is a baseline electrogram signal.
However, Savage et al teach in the same medical field of endeavor, wherein the second endovascular electrogram lead is spaced apart from the first endovascular electrogram lead (figure 1), such that the second endovascular electrogram signal is a baseline electrogram signal (p.34, ll.27-29 - a baseline measurement of the measured motion of all the electrodes is recorded).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second endovascular electrogram signal of Hunter et al with a baseline electrogram signal of Savage et al as it would provide a baseline for comparing acquired signal data.
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter et al (2004/0097806) in view of Beatty et al (2005/0043604).
Regarding claim 9, Hunter et al disclose the invention substantially as claimed but fail to explicitly disclose compare the first endovascular electrogram signal and the second endovascular electrogram signal to determine that the position of the distal end of the elongate flexible member is within the predetermined structure within the venous vasculature of the patient.
However, Beatty et al teach in the same medical field of endeavor, compare a first electrogram signal (signal from surface electrode 24) and a second electrogram signal (signal from electrode array 19) to determine that the position of the distal end of the elongate flexible member is within the predetermined structure (fig.2, [0058]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first endovascular electrogram signal and the second endovascular electrogram signal and venous vasculature of the patient of Hunter et al with comparing a first electrogram signal and a second electrogram signal to determine that the position of the distal end of the elongate flexible member is within the predetermined structure of Beatty et al to disclose compare the first endovascular electrogram signal and the second endovascular electrogram signal to determine that the position of the distal end of the elongate flexible member is within the predetermined structure within the venous vasculature of the patient as it would provide accurate positioning of the first endovascular electrogram lead at a desired location.
16.	Claims 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter et al (2004/0097806) in view of Benhalima et al (6,142,941).
	Regarding claim 11, Hunter et al disclose at least one electrode is provided near the distal end of the catheter ([0013]), but fail to explicitly disclose wherein the second endovascular electrogram lead is positioned about 5 centimeters from the distal end of the elongate flexible member.
	However, Benhalima et al teach in the same medical field of endeavor, wherein a second electrogram lead is positioned about 5 centimeters from the distal end of the elongate flexible member (col.3, ll.57-62).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the at least one electrode provided near the distal end of the catheter of Hunter et al with the second electrogram lead being positioned about 5 centimeters from the distal end of the elongate flexible member as it would provide position data of several centimeters of the distal portion of the catheter body in real time.
Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive.
Applicant states the prior art of Hunter and Gilboa fail to disclose “a second endovascular electrogram lead disposed on the elongate flexible member and configured to sense a second endovascular electrogram signal of the venous vasculature of the patient” as received in independent claim 1.
Examiner’s position is Hunter et al disclose in paragraph [0013] – “at least one electrode is provided at or near the distal end of the catheter for sensing internal cardiac electrogram (EGM) signals”.  “At least one electrode” includes 1 or more electrodes, which would include a second electrode.  The second electrode corresponding to the second endovascular electrogram lead.
Applicant states newly added claims 2-11 are additionally allowable for at least being dependent on independent claim 1. 
Examiner’s position is claims 2-11 are not allowable for at least the reasons set forth with respect to independent claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793